Case 16-17395        Doc 48     Filed 04/16/19     Entered 04/16/19 13:05:45          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 17395
         Darron Randle

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/24/2016.

         2) The plan was confirmed on 07/13/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/31/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 10/22/2018.

         6) Number of months from filing to last payment: 29.

         7) Number of months case was pending: 35.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-17395             Doc 48             Filed 04/16/19    Entered 04/16/19 13:05:45                 Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $16,256.00
           Less amount refunded to debtor                                    $762.00

 NET RECEIPTS:                                                                                               $15,494.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $4,000.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $670.60
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $4,670.60

 Attorney fees paid and disclosed by debtor:                                $0.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim        Principal       Int.
 Name                                            Class   Scheduled      Asserted         Allowed         Paid         Paid
 American First Finance                      Unsecured      1,000.00       1,286.44         1,286.44           0.00        0.00
 American InfoSource LP as agent for Direc   Unsecured         350.00        332.81           332.81           0.00        0.00
 Applied Bank                                Unsecured      1,850.00            NA               NA            0.00        0.00
 Atlas Acquisitions LLC                      Unsecured           0.00      1,083.30         1,083.30           0.00        0.00
 Capital One Bank                            Unsecured         500.00        499.99           499.99           0.00        0.00
 Capital One Bank                            Unsecured         600.00        610.61           610.61           0.00        0.00
 City of Chicago Department of Revenue       Unsecured      2,200.00       2,372.74         2,372.74           0.00        0.00
 City of Chicago Department of Water         Secured        7,000.00       6,604.28         6,604.28      2,979.96    1,145.14
 City of Chicago Dept of Water               Unsecured           0.00      7,000.00         7,000.00           0.00        0.00
 City of Joliet                              Unsecured         400.00           NA               NA            0.00        0.00
 CMRE Financial Services                     Unsecured         150.00           NA               NA            0.00        0.00
 Cook County Dept. of Revenue                Priority          360.00           NA               NA            0.00        0.00
 Cook County Treasurer                       Secured             0.00           NA               NA            0.00        0.00
 Illinois Student Assistance Commission      Unsecured           0.00      6,949.09         6,949.09           0.00        0.00
 LoanCare LLC                                Secured      128,800.00    128,391.69       128,391.69            0.00        0.00
 Navient Solutions Inc                       Unsecured      7,100.00            NA               NA            0.00        0.00
 Payday Loan Store                           Unsecured         650.00        630.78           630.78           0.00        0.00
 Peoples Energy Corp                         Unsecured      1,700.00       2,625.51         2,625.51           0.00        0.00
 Portfolio Recovery Associates               Unsecured            NA          55.81            55.81           0.00        0.00
 Portfolio Recovery Associates               Secured        9,550.00       9,550.00         9,550.00      5,818.39      879.91
 Protect Your Home                           Unsecured      1,000.00            NA               NA            0.00        0.00
 Quantum3 Group                              Unsecured      1,050.00       1,152.51         1,152.51           0.00        0.00
 United States Dept of HUD                   Secured             0.00    19,006.00        19,006.00            0.00        0.00
 Village of Bellwood                         Unsecured         400.00           NA               NA            0.00        0.00
 Village of Woodridge                        Unsecured         140.00           NA               NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-17395        Doc 48      Filed 04/16/19     Entered 04/16/19 13:05:45             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                 $147,397.69              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                            $9,550.00          $5,818.39             $879.91
       All Other Secured                                  $6,604.28          $2,979.96           $1,145.14
 TOTAL SECURED:                                         $163,551.97          $8,798.35           $2,025.05

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $24,599.59               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,670.60
         Disbursements to Creditors                            $10,823.40

 TOTAL DISBURSEMENTS :                                                                     $15,494.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
